       Case 2:20-cv-00079-WJ-CG Document 38 Filed 07/16/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

ST. PAUL FIRE AND MARINE
INSURANCE CO., et al.,
            Plaintiffs,
v.                                                         CV No. 20-79 WJ/CG

SEDONA CONTRACTING, INC., et al.,
           Defendants,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Third-Party Plaintiff,
v.

ROCKCLIFF OPERATING NEW MEXICO, LLC.
           Third-Party Defendant,
__________________________

MOSAIC POTASH CARLSBAD, INC.,
          Cross-Claimant,
v.

SEDONA CONTRACTING, INC.,
         Cross-Defendant.

   ORDER SETTING TELEPHONIC PRE-SETTLEMENT STATUS CONFERENCE

      THIS MATTER is before the Court after review of the record. IT IS HEREBY

ORDERED that a pre-settlement status conference will be held by telephone on

December 10, 2020, at 2:00 p.m. Parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.

      IT IS SO ORDERED.


                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
